 

EXHIBIT 10.2

TELEPHONE AND DATA SYSTEMS, INC.

2011 LONG-TERM INCENTIVE PLAN


<<YEAR>> RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Telephone and Data Systems, Inc., a Delaware corporation (the “Company”), hereby
grants to «FNAME» «LNAME» (the “Employee”) as of <<DATE>> (the “Grant Date”),
pursuant to the provisions of the Telephone and Data Systems, Inc. 2011
Long-Term Incentive Plan, as amended (the “Plan”), a Restricted Stock Unit Award
(the “Award”) with respect to «RSO» shares of Common Stock, upon and subject to
the restrictions, terms and conditions set forth below.  Capitalized terms not
defined herein shall have the meanings specified in the Plan.

1.             Award Subject to Acceptance. 

The Award shall become null and void unless the Employee accepts this Award
Agreement by executing it in the space provided at the end hereof and returning
it to the Vice President-Human Resources of the Company.

2.             Restriction Period and Forfeiture. 

(a)  In General.  Except as otherwise provided in this Award Agreement, the
Award shall become nonforfeitable and the Restriction Period with respect to the
Award shall terminate on the third annual anniversary of the Grant Date (the
“Release Date”), provided that the Employee remains continuously employed by the
Employers and Affiliates until the Release Date.  Within sixty (60) days
following the Release Date, the Company shall issue to the Employee in a single
payment the shares of Common Stock subject to the Award on the Release Date. 

(b)  Death.  If the Employee has a Separation from Service prior to the Release
Date by reason of death, then on the date of the Employee’s death the Award
shall become nonforfeitable and the Restriction Period with respect to the Award
shall terminate.  Within sixty (60) days following the date of the Employee’s
death, the Company shall issue to the Employee’s designated beneficiary in a
single payment the shares of Common Stock subject to the Award. 

1

 

 

--------------------------------------------------------------------------------

 

 

(c)  Disability.  If the Employee has a Separation from Service prior to the
Release Date by reason of Disability, then on the date of the Employee’s
Separation from Service the Award shall become nonforfeitable and the
Restriction Period with respect to the Award shall terminate.  The Company shall
issue the shares of Common Stock subject to the Award in a single payment within
sixty (60) days following the date of the Employee’s Separation from Service;
provided, however, that if the Award is subject to section 409A of the Code, and
if the Employee is a Specified Employee as of the date of his or her Separation
from Service, then such payment shall be delayed until and made during the
seventh calendar month following the calendar month during which the Employee’s
Separation from Service occurs (or, if earlier, the calendar month following the
calendar month of the Employee’s death).  For purposes of this Award Agreement,
“Disability” shall mean a total physical disability which, in the Committee’s
judgment, prevents an Employee from performing substantially such Employee’s
employment duties and responsibilities for a continuous period of at least six
months.

(d)  Retirement at or after Attainment of Age 66.  If the Employee has a
Separation from Service on or after January 1, <<YEAR FOLLOWING YEAR OF GRANT>>
but prior to the Release Date by reason of retirement at or after attainment of
age 66, then on the date of the Employee’s Separation from Service the Award
shall become nonforfeitable and the Restriction Period with respect to the Award
shall terminate.  The Company shall issue the shares of Common Stock subject to
the Award in a single payment within sixty (60) days following the date of the
Employee’s Separation from Service; provided, however, that if the Award is
subject to section 409A of the Code, and if the Employee is a Specified Employee
as of the date of his or her Separation from Service, then such payment shall be
delayed until and made during the seventh calendar month following the calendar
month during which the Employee’s Separation from Service occurs (or, if
earlier, the calendar month following the calendar month of the Employee’s
death).  If the Employee has a Separation from Service prior to January 1,
<<YEAR FOLLOWING YEAR OF GRANT>> by reason of retirement at or after attainment
of age 66, then on the date of the Employee’s Separation from Service the Award
shall be forfeited and shall be canceled by the Company.

(e)  Other Separation from Service.  If the Employee has a Separation from
Service prior to the Release Date for any reason other than death, Disability or
retirement at or after attainment of age 66 (including if the Employee has a
Separation from Service prior to the Release Date by reason of the Employee’s
negligence or willful misconduct, in each case as determined by the Company in
its sole discretion, irrespective of whether such separation occurs on or after
the Employee attains age 66), then on the date of the Employee’s Separation from
Service the Award shall be forfeited and shall be canceled by the Company.

(f)  Forfeiture of Award and Award Gain upon Competition, Misappropriation,
Solicitation or Disparagement.  Notwithstanding any other provision herein, if
the Employee engages in (i) Competition (as defined in this Section 2(f) below),
(ii) Misappropriation (as defined in this Section 2(f) below), (iii)
Solicitation (as defined in this Section 2(f) below), or (iv) Disparagement (as
defined in this Section 2(f) below), in each case as determined by the Company
in its sole discretion, then (i) on the date of such

2

 

 

--------------------------------------------------------------------------------

 

 

Competition, Misappropriation, Solicitation or Disparagement, the Award
immediately shall be forfeited and shall be cancelled by the Company and (ii) in
the event that the Award became nonforfeitable within the twelve months
immediately preceding such Competition, Misappropriation, Solicitation or
Disparagement, the Employee shall pay the Company, within five business days of
receipt by the Employee of a written demand therefore, an amount in cash
determined by multiplying the number of shares of Common Stock subject to the
Award (without reduction for any shares of Common Stock delivered by the
Employee or withheld by the Company pursuant to Section 4.3) by the Fair Market
Value of a share of Common Stock on the date that the Award became
nonforfeitable.  The Employee acknowledges and agrees that the Award, by
encouraging stock ownership and thereby increasing an employee’s proprietary
interest in the Company’s success, is intended as an incentive to participating
employees to remain in the employ of the Employers or an Affiliate.  The
Employee acknowledges and agrees that this Section 2(f) is therefore fair and
reasonable, and not a penalty.

The Employee may be released from the Employee’s obligations under this Section
2(f) only if and to the extent the Committee determines in its sole discretion
that such release is in the best interests of the Company.

The Employee agrees that by executing this Award Agreement the Employee
authorizes the Employers and any Affiliate to deduct any amount owed by the
Employee pursuant to this Section 2(f) from any amount payable by the Employers
or any Affiliate to the Employee, including, without limitation, any amount
payable to the Employee as salary, wages, vacation pay or bonus.  The Employee
further agrees to execute any documents at the time of setoff required by the
Employers and any Affiliate in order to effectuate the setoff.  Should the
Employee fail to do so and the Employers and/or any Affiliate institute a legal
action against the Employee to recover the amounts due, the Employee agrees to
reimburse the Employers and/or any Affiliate for their reasonable attorneys’
fees and litigation costs incurred in recovering such amounts from the
Employee.  This right of setoff shall not be an exclusive remedy and an
Employer’s or an Affiliate’s election not to exercise this right of setoff with
respect to any amount payable to the Employee shall not constitute a waiver of
this right of setoff with respect to any other amount payable to the Employee or
any other remedy.

3

 

 

--------------------------------------------------------------------------------

 

 

For purposes of this Award Agreement, “Competition” shall mean that the
Employee, directly or indirectly, individually or in conjunction with any
Person, during the Employee’s employment with the Employers and the Affiliates
and for the twelve months after the termination of that employment for any
reason, other than on any Employer’s or Affiliate’s behalf (i) has contact with
any customer of an Employer or Affiliate or with any prospective customer which
has been contacted or solicited by or on behalf of an Employer or Affiliate for
the purpose of soliciting or selling to such customer or prospective customer
the same or a similar (such that it could substitute for) product or service
provided by an Employer or Affiliate during the Employee’s employment with the
Employers and the Affiliates; or (ii) becomes employed in the business or
engages in the business of providing wireless, telephone or broadband products
or services in any county or county contiguous to a county in which an Employer
or Affiliate provided such products or services during the Employee’s employment
with the Employers and the Affiliates or had plans to do so within the twelve
month period immediately following the Employee’s termination of employment. 

For purposes of this Award Agreement, “Misappropriation” shall mean that the
Employee (i) uses Confidential Information (as defined below) for the benefit of
anyone other than the Employers or an Affiliate, as the case may be, or
discloses the Confidential Information to anyone not authorized by the Employers
or an Affiliate, as the case may be, to receive such information; (ii) upon
termination of employment, makes any summaries of, takes any notes with respect
to or memorizes any Confidential Information or takes any Confidential
Information or reproductions thereof from the facilities of the Employers or an
Affiliate or (iii) upon termination of employment or upon the request of the
Employers or an Affiliate, fails to return all Confidential Information then in
the Employee’s possession.  “Confidential Information” shall mean any
confidential and proprietary drawings, reports, sales and training manuals,
customer lists, computer programs and other material embodying trade secrets or
confidential technical, business or financial information of the Employers or an
Affiliate.

For purposes of this Award Agreement, “Solicitation” shall mean that the
Employee, directly or indirectly, individually or in conjunction with any
Person, during the Employee’s employment with the Employers and the Affiliates
and for the twelve months after the termination of that employment for any
reason, other than on any Employer’s or Affiliate’s behalf, solicits, induces or
encourages (or attempts to solicit, induce or encourage) any individual away
from any Employer’s or Affiliate’s employ or from the faithful discharge of such
individual’s contractual and fiduciary obligations to serve the Employers’ and
Affiliates’ interests with undivided loyalty.

For purposes of this Award Agreement, “Disparagement” shall mean that the
Employee has made a statement (whether oral, written or electronic) to any
Person other than to an officer of an Employer or an Affiliate that disparages
or demeans the Employers, any Affiliate, or any of their respective owners,
directors, officers, employees, products or services.

4

 

 

--------------------------------------------------------------------------------

 

 

3.             Change in Control. 

(a)  In General.  Notwithstanding any provision of the Plan or any other
provision of this Award Agreement, in the event of a Change in Control, the
Board (as constituted prior to such Change in Control) may in its discretion,
but shall not be required to, make such adjustments to the Award as it deems
appropriate, including, without limitation:

(1)  causing the Award to become nonforfeitable in whole or in part; and/or

(2)   to the extent permissible under section 409A of the Code, causing the
Restriction Period applicable to all or a portion of the Award to lapse, and
payment of the Award, or such portion thereof, to occur within sixty (60) days
following the occurrence of the Change in Control (the “Change in Control
Payment Period”); and/or

(3)  substituting for some or all of the shares of Common Stock subject to the
Award, the number and class of shares into which each outstanding share of
Common Stock shall be converted pursuant to such Change in Control; and/or

(4)  to the extent permissible under section 409A of the Code, requiring that
the Award, in whole or in part, be surrendered to the Company by the holder, and
be immediately cancelled by the Company, and providing for the holder to
receive, within the Change in Control Payment Period, (i) a cash payment in an
amount equal to the number of shares of Common Stock then subject to the portion
of such Award surrendered, to the extent the Restriction Period on the Award has
lapsed or will lapse pursuant to this Section 3, multiplied by the Fair Market
Value of a share of Common Stock as of the date of the Change in Control, (ii)
shares of capital stock of the corporation resulting from or succeeding to the
business of the Company pursuant to such Change in Control, or a parent
corporation thereof, having a fair market value not less than the amount
determined under clause (i) above; or (iii) a combination of the payment of cash
pursuant to clause (i) above and the issuance of shares pursuant to clause (ii)
above.  

(b)  Definition of Change in Control.  For purposes of the Plan and this Award
Agreement, a “Change in Control” shall mean:

5

 

 

--------------------------------------------------------------------------------

 

 

(1)  the acquisition by any Person, including any “person” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act, of beneficial ownership within
the meaning of Rule 13(d)(3) promulgated under the Exchange Act, of the then
outstanding securities of the Company (the “Outstanding Voting Securities”) (x)
having sufficient voting power of all classes of capital stock of the Company to
elect at least 50% or more of the members of the Board or (y) having 50% or more
of the combined voting power of the Outstanding Voting Securities entitled to
vote generally on matters (without regard to the election of directors),
excluding, however, the following:  (i) any acquisition directly from the
Company or an Affiliate (excluding any acquisition resulting from the exercise
of an exercise, conversion or exchange privilege, unless the security being so
exercised, converted or exchanged was acquired directly from the Company or an
Affiliate), (ii) any acquisition by the Company or an Affiliate, (iii) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or an Affiliate, (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (3) of this Section 3(b), or (v) any acquisition by the
following Persons:  (A) LeRoy T. Carlson or his spouse, (B) any child of LeRoy
T. Carlson or the spouse of any such child, (C) any grandchild of LeRoy T.
Carlson, including any child adopted by any child of LeRoy T. Carlson, or the
spouse of any such grandchild, (D) the estate of any of the Persons described in
clauses (A)-(C), (E) any trust or similar arrangement (including any acquisition
on behalf of such trust or similar arrangement by the trustees or similar
Persons) provided that all of the current beneficiaries of such trust or similar
arrangement are Persons described in clauses (A)-(C) or their lineal
descendants, or (F) the voting trust which expires on June 30, 2035, or any
successor to such voting trust, including the trustees of such voting trust on
behalf of such voting trust (all such Persons, collectively, the “Exempted
Persons”);

(2)  individuals who, as of July 29, 2011, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board;
provided that any individual who becomes a director of the Company after July
29, 2011, whose election or nomination for election by the Company's
stockholders was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board, shall be deemed a member of the Incumbent
Board; and provided further, that any individual who was initially elected as a
director of the Company as a result of an actual or threatened solicitation by a
Person other than the Board for the purpose of opposing a solicitation by any
other Person with respect to the election or removal of directors, or any other
actual or threatened solicitation of proxies or consents by or on behalf of any
Person other than the Board shall not be deemed a member of the Incumbent Board;

(3)  consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”), excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the Persons who are the beneficial
owners of the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, (x) sufficient voting
power to elect at least a majority of the members of the board of directors of
the corporation resulting from the Corporate Transaction and (y) more than 50%
of the combined voting power of the outstanding securities which are entitled to
vote generally on matters (without regard to the election of directors)

6

 

 

--------------------------------------------------------------------------------

 

 

of the corporation resulting from such Corporate Transaction (including in each
of clauses (x) and (y), without limitation, a corporation which as a result of
such transaction owns, either directly or indirectly, the Company or all or
substantially all of the Company's assets), in substantially the same
proportions relative to each other as the shares of Outstanding Voting
Securities are owned immediately prior to such Corporate Transaction, (ii) no
Person (other than the following Persons:  (v) the Company or an Affiliate, (w)
any employee benefit plan (or related trust) sponsored or maintained by the
Company or an Affiliate, (x) the corporation resulting from such Corporate
Transaction, (y) the Exempted Persons, and (z) any Person which beneficially
owned, immediately prior to such Corporate Transaction, directly or indirectly,
50% or more of the Outstanding Voting Securities) will beneficially own,
directly or indirectly, 50% or more of the combined voting power of the
outstanding securities of such corporation entitled to vote generally on matters
(without regard to the election of directors) and (iii) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction; or

(4)  approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company. 

4.             Additional Terms and Conditions of Award. 

4.1.         Nontransferability of Award.  Except to a beneficiary upon the
Employee’s death (as designated on a form prescribed by the Company or under the
terms of the Plan), the Award may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process.  Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all rights hereunder shall
immediately become null and void.

By accepting the Award, the Employee agrees that if all beneficiaries designated
on a beneficiary designation form prescribed by the Company predecease the
Employee or, in the case of corporations, partnerships, trusts or other entities
which are designated beneficiaries, are terminated, dissolved, become insolvent
or are adjudicated bankrupt prior to the date of the Employee’s death, or if the
Employee fails to properly designate a beneficiary on a beneficiary designation
form prescribed by the Company, then the Employee hereby designates the
following Persons in the order set forth herein as the Employee’s beneficiary or
beneficiaries: (i) the Employee’s spouse, if living, or if none, (ii) the
Employee’s then living descendants, per stirpes, or if none, (iii) the
Employee’s estate.

4.2.         Investment Representation.  The Employee hereby represents and
covenants that (a) any shares of Common Stock acquired upon the lapse of
restrictions with respect to the Award will be acquired for investment and not
with a view to the distribution thereof within the meaning of the Securities Act
of 1933, as amended (the “Securities Act”), unless such acquisition has been
registered under the Securities Act and any applicable state securities laws;
(b) any subsequent sale of any such shares shall be made either pursuant to an
effective registration statement under the Securities Act and any applicable
state securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws; and (c) if requested by the
Company, the Employee shall submit a written statement, in a form satisfactory
to the Company, to the effect that such

7

 

 

--------------------------------------------------------------------------------

 

 

representation is true and correct as of the date of acquisition of any shares
hereunder or is true and correct as of the date of sale of any such shares, as
applicable.  As a condition precedent to the issuance or delivery to the
Employee of any shares subject to the Award, the Employee shall comply with all
regulations and requirements of any regulatory authority having control of or
supervision over the issuance or delivery of the shares and, in connection
therewith, shall execute any documents which the Committee shall in its sole
discretion deem necessary or advisable.

4.3.         Tax Withholding.  (a)  The Employee timely shall pay to the Company
such amount as the Company may be required, under all applicable federal, state,
local or other laws or regulations, to withhold and pay over as income or other
with­holding taxes (the “Required Tax Payments”) with respect to the Award.  If
the Employee shall fail to timely advance the Required Tax Payments, the Company
may, in its discretion, deduct any Required Tax Payments from any amount then or
thereafter payable by the Company to the Employee.

(b)  The Employee may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means:  (1) a cash payment to the
Company, (2) delivery (either actual delivery or by attestation procedures
established by the Company) to the Company of previously-owned whole shares of
Common Stock, the Fair Market Value of which shall be determined as of the date
the obligation to withhold or pay taxes first arises in connection with the
Award (the “Tax Date”), (3) authorizing the Company to withhold whole shares of
Common Stock which would otherwise be delivered to the Employee pursuant to the
Award, the Fair Market Value of which shall be determined as of the Tax Date or
(4) any combination of (1), (2) and (3).  Shares of Common Stock to be delivered
or withheld may not have an aggregate Fair Market Value in excess of the minimum
amount of the Required Tax Payments.  Any fraction of a share of Common Stock
which would be required to pay the Required Tax Payments shall be disregarded
and the remaining amount due shall be paid in cash by the Employee.  The
Employee agrees that if by the pay period that immediately follows the date that
the Restriction Period with respect to the Award terminates, no cash payment
attributable to any such fractional share shall have been received by the
Company, then the Employee hereby authorizes the Company to deduct such cash
payment from any amount payable by the Company or any Affiliate to the Employee,
including without limitation any amount payable to the Employee as salary or
wages. 

In addition, the Employee hereby authorizes the Company to deduct an amount
equal to employment taxes owed prior to the date that the Restriction Period
with respect to the Award terminates, if any, from any amount payable by the
Company or any Affiliate to the Employee, including without limitation any
amount payable to the Employee as salary or wages.  The Employee agrees that the
authorizations set forth in this Section 4.3(b) may be reauthorized via
electronic means determined by the Company.  The Employee may revoke these
authorizations by written notice to the Company prior to any such deduction.

4.4.         Award Confers No Rights as a Stockholder.  The Employee shall not
be entitled to any privileges of ownership with respect to the shares of Common
Stock subject to the Award unless and until the restrictions on the Award lapse
and the shares are issued and the Employee becomes a stockholder of record with
respect to such shares.

8

 

 

--------------------------------------------------------------------------------

 

 

4.5.         Adjustment.  In the event of any conversion, stock split, stock
dividend, recapitalization, reclassification, reorganization, merger,
consolidation, spin-off, combination, exchange of shares, liquidation or other
similar change in capitalization or event, or any distribution to holders of
Common Stock other than a regular cash dividend, the number and class of shares
subject to the Award shall be appropriately and equitably adjusted by the
Committee.  Such adjustment shall be final, binding and conclusive.  If such
adjustment would result in a fractional share being subject to the Award, the
Company shall pay the holder, on the date that the shares with respect to the
Award are issued, an amount in cash determined by multiplying (i) the fraction
of such share (rounded to the nearest hundredth) by (ii) the Fair Market Value
of a share on the date that the Restriction Period with respect to the Award
terminates.

4.6.         Compliance with Applicable Law.  The Award is subject to the
condition that if the listing, registration or qualification of the shares of
Common Stock subject to the Award upon any securities exchange or under any law,
the consent or approval of any governmental body or the taking of any other
action is necessary or desirable as a condition of, or in connection with, the
delivery of shares, such shares will not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company.  The
Company agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.

4.7.         Delivery of Shares.  On the date of payment of the Award, the
Company shall deliver or cause to be delivered to the Employee the shares of
Common Stock subject to the Award.  The holder of the Award shall pay all
original issue or transfer taxes and all fees and expenses incident to such
delivery, unless the Company in its discretion elects to make such payment.

4.8.         Award Confers No Rights to Continued Employment or Service.  In no
event shall the granting of the Award or the acceptance of this Award Agreement
and the Award by the Employee give or be deemed to give the Employee any right
to continued employment by or service with any Employer or any subsidiary or
affiliate of an Employer.

4.9.         Decisions of Committee.  The Committee or its delegate shall have
the right to resolve all questions which may arise in connection with the
Award.  Any interpretation, determina­tion or other action made or taken by the
Committee or its delegate regarding the Plan or this Award Agreement shall be
final, binding and conclusive.

4.10.       Company to Reserve Shares.  The Company shall at all times prior to
the cancellation of the Award reserve and keep available, either in its treasury
or out of its authorized but unissued shares of Common Stock, the full number of
shares subject to the Award from time to time.

4.11.       Award Agreement Subject to the Plan.  This Award Agreement is
subject to the provisions of the Plan, as it may be amended from time to time,
and shall be interpreted in accordance therewith.  The Employee hereby
acknowledges receipt of a copy of the Plan. 

9

 

 

--------------------------------------------------------------------------------

 

 

4.12.       Award Subject to Clawback.  The Award and any shares of Common Stock
delivered pursuant to the Award are subject to forfeiture, recovery by the
Company or other action pursuant to any clawback or recoupment policy which the
Company may adopt from time to time, including without limitation any such
policy which the Company may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.

5.             Miscellaneous Provisions. 

5.1.         Successors.  This Award Agreement shall be binding upon and inure
to the benefit of any successor or successors of the Company and any Person or
Persons who shall acquire any rights hereunder in accordance with this Award
Agreement or the Plan.

5.2.         Notices.  All notices, requests or other communications provided
for in this Award Agreement shall be made in writing either (a) by actual
delivery to the party entitled thereto, (b) by mailing in the United States
mails to the last known address of the party entitled thereto, via certified or
regis­tered mail, postage prepaid and return receipt requested, (c) by telecopy
with confirmation of receipt or (d) by electronic mail, utilizing notice of
undelivered electronic mail features.  The notice, request or other
communication shall be deemed to be received (a) in case of delivery, on the
date of its actual receipt by the party entitled thereto, (b) in case of mailing
by certified or registered mail, five days following the date of such mailing,
(c) in case of telecopy, on the date of confirmation of receipt and (d) in case
of electronic mail, on the date of mailing, but only if a notice of undelivered
electronic mail is not received. 

5.3.         Governing Law.  The Award, this Award Agreement and all
determinations made and actions taken pursuant thereto, to the extent otherwise
not governed by the Code or the laws of the United States, shall be governed by
the laws of the State of Delaware and construed in accordance therewith without
regard to principles of conflicts of laws.

10

 

 

--------------------------------------------------------------------------------

 

 

5.4          Compliance with Section 409A of the Code.  It is intended that this
Award Agreement and the Plan be exempt from the requirements of section 409A of
the Code to the maximum extent permissible under law.  To the extent section
409A of the Code applies to this Award Agreement and the Plan, it is intended
that this Award Agreement and the Plan comply with the requirements of section
409A of the Code to the maximum extent permissible under law.  This Award
Agreement and the Plan shall be administered and interpreted in a manner
consistent with this intent.  In the event that this Award Agreement or the Plan
does not comply with section 409A of the Code (to the extent applicable
thereto), the Company shall have the authority to amend the terms of this Award
Agreement or the Plan (which amendment may be retroactive to the extent
permitted by section 409A of the Code and may be made by the Company without the
consent of the Employee) to avoid taxes and other penalties under section 409A
of the Code, to the extent possible.  Notwithstanding the foregoing, no
particular tax result for the Employee with respect to any income recognized by
the Employee in connection with this Award Agreement is guaranteed, and the
Employee solely shall be responsible for any taxes, penalties, interest or other
losses or expenses incurred by the Employee in connection with this Award
Agreement.

5.5          Counterparts.  This Award Agreement may be executed in counterparts
each of which shall be deemed an original and both of which together shall
constitute one and the same instrument.

 

 

  

  

  

TELEPHONE AND DATA SYSTEMS, INC.

  

  

  

By:

  

  

  

  

  

LeRoy T. Carlson, Jr.

  

  

  

  

President and CEO

  

  

  

  

  

  

  

  

  

  

  

Accepted this ___ day of

  

  

  

  

___________, 20__.

  

  

  

  

  

  

  

  

  

Employee

  

  

  

  

  

  

  

  

 

11

 

 

--------------------------------------------------------------------------------

 